Esta es una apelación contra una sentencia que condena a la demandada a pagar a la demandante el valor de 200 barriles de arenques y los daños y perjuicios y cost.as por no verificar la entrega de las mercancías al llegar el vapor a su destino.
El alegato de los apelantes sugiere para explicar mejor el fieclio de la salida del barco sin entregar la mercancía en cuestión, que el vapor era un barco correo que viajaba de acuerdo con un itinerario fijo que no podía ser alterado a conveniencia de la compañía.
Se resolvió: que no existiendo prueba que sostenga tal explicación del asunto ni error tan manifiesto que requiera la revocación, se confirmó la sentencia.
El Juez Asociado Sr. Hutchison, emitió la opinión del tribunal.